*167MEMORANDUM
ADKINS, J.
Under the statute the plaintiff had the right to make application to the Commissioners of the District of Columbia to review the order suspending his operator’s permit. Such application would have operated as a stay of the order of suspension until the decision of the Commissioners.
Therefore it was the duty of plaintiff to avail himself of this administrative remedy before bringing suit in court—Hegeman Farms Corp. v. Baldwin, 293 U. S. 163, 172; Chicago Elc. Ry. Co. v. Risty, 276 U. S. 567, 575; Gorham Mfg. Co. v. Tax Comm., 266 U. S. 265; Goldsmith v. Board of Tax App., 270 U. S. 123; U. S. ex rel. Connor v. District of Columbia, 61 App. D. C. 288.
Plaintiff having failed to avail himself of this administrative remedy, a temporary restraining order should not be issued.